DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of U.S. Patent No. 11,088,442. Although the claims at issue are not identical, they are not patentably distinct from each other because claiming “a substrate having a length, a width, and a height”, does not differentiate the Application from the substrate claimed in the patent. In the same manner, the reduction of the preamble stating an antenna as opposed to an antenna system does not differentiates the patent structurally or patentably from the Application in review. Please see the comparative table below for clarity and comparison of the minimal changes made between the Patent and the Application.
Instant Application
U.S. Patent No. 11,088,442
Claim 2: An antenna, comprising: a substrate having a length, a width, and a height comprising a front face, a top face, a rear face and a bottom face, and having a plurality of three-dimensional voids defined on the front face of the substrate and at least one rib between two adjacent three-dimensional voids; an upper-frequency portion comprising a high frequency element wherein the high frequency element further comprises a first vertical conductor plate with a first vertical conductor plate side positioned adjacent a first end of the substrate on the rear face opposite the front face of the substrate, a first connection element and a second conductive element extending from the first vertical conductor plate wherein the first connection element is positioned parallel to the second conductive element; and a low-frequency portion on the rear face.
Claim 1: An antenna system comprising: a first antenna comprising a substrate having a front face, a top face, a rear face and a bottom face, and having a plurality of three-dimensional voids on the front face of the substrate and at least one rib disposed between two adjacent three-dimensional voids, 
Claim 3: wherein the antenna is switchless.
Claim 4: wherein 
Claim 4: further comprising a ground conductor positioned on the bottom face of the substrate.
Claim 5: 
Claim 5: further comprising a feed conductor positioned on the bottom face of the substrate adjacent a portion of low frequency element.
Claim 1: … wherein the first antenna further comprises a feed conductor positioned on the bottom face of the substrate adjacent the low-frequency portion …
Claim 6: further comprising a bottom conductor plate positioned at a first side of the substrate adjacent at least a portion of a side of the upper- frequency portion.
Claim 6: 
Claim 7: further comprising one or more pads positioned on the front face of the substrate.
Claim 7: 
Claim 8: further comprising a first plate positioned on the top face of the substrate.
Claim 8: 
Claim 9: further comprising a second plate positioned on the top side of the substrate.
Claim 9: 
Claim 10: further comprising a second loop conductor positioned on the top side of the substrate and a third loop conductor positioned on the top face of the substrate.
Claim 10: face of the substrate and a third loop conductor positioned on the top face of the substrate.
Claim 11: wherein the low-frequency portion further comprises a low frequency element wherein the low frequency element further comprises a low frequency element side positioned adjacent a second end of the substrate opposite the first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap.
Claim 11: wherein the low-frequency portion second end of the substrate opposite the first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap.
Claim 12: An antenna, comprising a substrate having a length, a width, and a height comprising a front face, a top face, a rear face and a bottom face, and having a plurality of three- dimensional voids on the front face of the substrate and at least one rib between two adjacent three-dimensional voids: an upper-frequency portion; and a low-frequency portion comprising a low frequency element wherein the low frequency element further comprises a low frequency element side positioned adjacent a second end of the substrate opposite a first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap.
Claim 12: A 
Claim 13: wherein the antenna is switchless.
Claim 13: wherein 
Claim 14: further comprising a ground conductor positioned on the bottom face of the substrate.
Claim 14: conductor positioned on the bottom face of the substrate.
Claim 15: further comprising a feed conductor positioned on the bottom face of the substrate adjacent a portion of the low frequency element.
Claim 12: … further comprises a feed conductor positioned on the bottom face of the substrate adjacent a portion of the low frequency element…
Claim 16: further comprising a bottom conductor plate positioned at a first side of the substrate adjacent at least a portion of a side of the upper- frequency portion.
Claim 15: 
Claim 17: further comprising one or more pads positioned on the front face of the substrate.
Claim 16: 
Claim 18: further comprising a first plate positioned on the top face of the substrate.
Claim 17: 
Claim 19: further comprising a second plate positioned on the top face of the substrate.
Claim 18: 
Claim 20: further comprising a second loop conductor positioned on the top face of the substrate and a third loop conductor positioned on the top face of the substrate.
Claim 19: 
Claim 21: wherein the upper-frequency portion comprises a high frequency element wherein the high frequency element further comprises a first vertical conductor plate with a first vertical conductor plate side positioned adjacent a first end of the substrate on the rear face opposite the front face of the substrate, a first connection element and a second conductive element extending from the first vertical conductor plate wherein the first connection element is positioned parallel the second conductive element.
Claim 20: wherein connection element is positioned parallel the second conductive element.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second vertical conductor element separated from the second connection element by a rear gap.” (as recited in claims 11 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "top side". There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination and in an effort to expedite prosecution the examiner will interpret the limitation as the “top face” of the substrate. 
Claims 11-12 recite “and a second vertical conductor element (73) separated from the second connection element (72) by a rear gap.” However, Applicants’ figures do not explain how items 73 and 72 are separated if they are both perpendicular to each other and physically connected. Further clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2002/0163470 to Nagumo et al. (hereinafter “Nagumo”), in view of U.S. Pub. No. 2011/0156964 to Lin et al. (hereinafter “Lin”), further in view of CN 201994418 to Yang et al. (hereinafter “Yang”)

Regarding claim 2, Nagumo in figure 4A discloses an antenna comprising: a substrate (substrate 26) having a length, a width, and a height comprising a front face, a top face, a rear face and a bottom face (See FIG. 4A-4B), and having a plurality of three-dimensional voids (See voids in FIG. 4B) defined on the front face of the substrate 26 and at least one rib (legs 28-30) between two adjacent three-dimensional voids; Moreover, Nagumo in figure 12A discloses a frequency portion comprising a frequency element (element 85) wherein the frequency element 85 further comprises a first vertical conductor plate (See Fig. 12A reproduced below) with a side positioned adjacent a first end of the substrate (87) on the rear face opposite the front face of the substrate 87 (see Fig. 12c and 12b for front and back substrate faces), a first connection element and a second conductive element extending from the first vertical conductor plate wherein the first connection element is positioned parallel to the second conductive element (see below), and another frequency portion (element 83) on the rear face; and a second antenna (single antenna 82).

[AltContent: textbox (first vertical conductor plate)][AltContent: arrow][AltContent: textbox (first connection element)][AltContent: arrow][AltContent: textbox (Second conductive element)][AltContent: arrow]
    PNG
    media_image1.png
    343
    477
    media_image1.png
    Greyscale


Nagumo does not explicitly disclose an upper- frequency portion comprising a high frequency element; and a low-frequency portion. Instead, Nagumo in Para. 0144 teaches that each radiation portion in the substrate antennas can have a plurality of resonance frequencies in different frequency bands. Moreover, since the branched radiation electrodes have effective line lengths, respectively, the resonance frequencies are individually set.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Nagumo teachings to determine the upper- frequency portion comprising a high frequency element; and a low-frequency portion on the substrate antenna because antenna frequencies can be determined by the electrical length of each radiating electrode. 
In addition, in the same field of endeavor, Lin in figures 1-3 teaches an antenna system comprising: a first antenna (antenna 30), having a plurality of three-dimensional voids (notch 12) on the front face of the substrate (10) and at least one rib (mounting surface 16) between two adjacent three-dimensional voids 12, an upper- frequency portion comprising a high frequency element (radiating unit 32, see Para. 0016), and a low-frequency portion (radiating unit 34) on the rear face 16.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Nagumo and Lin to create the antenna system as claimed so that a multi-frequency antenna can be mounted in the same substrate and because antenna structures can be changed according to different communication requirements. (Lin Para. 0019)
Nagumo and Lin do not disclose the limitation “the plurality of three-dimensional voids being surrounded by the top face, the bottom face and the rear face of the substrate”. 
However, in the same field of endeavor, Yang in figures 1-4 teaches an antenna system comprising a first antenna comprising a substrate (carrier 2) having a front face, a top face, a rear face and a bottom face (Fig. 1-4), and having a plurality of three-dimensional voids (see voids in carrier 2) on the front face of the substrate (2) and at least one rib disposed between two adjacent three- dimensional voids, the plurality of three-dimensional voids being surrounded by the top face, the bottom face and the rear face of the substrate (see Fig. 1-4) and a high frequency portion comprising a high frequency element (first radiation metal part 21, see Fig. 5: element 21 being the shorter antenna therefore making it the high frequency element) further comprises a first vertical conductor plate with a first vertical conductor plate side positioned adjacent a first end of the substrate on the rear face opposite the front face of the substrate (see 21 in figure 2), a first connection element extending from the first vertical conductor plate (see 21 in figure 2); and a low-frequency portion (22) on the rear face.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ three dimensional voids and upper frequency portion according to Yang (Fig.1-4) in the Nagumo/Lin antenna system because by using a ceramic carrier one of skill can form a highly efficient multi-frequency antenna of miniature surface built-in on a substrate sheet. (See Yang Para. 5 of provided translation)
Examiner’s Note
Nagumo does not explicitly disclose “high frequency element and/or low frequency element”. 
However, Nagumo in Para. 0144 teaches that each radiation portion in the substrate antennas can have a plurality of resonance frequencies in different frequency bands. Moreover, since the branched radiation electrodes have effective line lengths, respectively, the resonance frequencies are individually set.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Nagumo teachings to determine the low frequency element because antenna frequencies can be determined by the electrical length of each radiating electrode. (Para. 0144). 
The above rationale is applied to all claims reciting low/high frequency elements and upper/lower frequency portions. 
In addition, as stated above, Lin explicitly teaches low and high frequency elements/portions.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Nagumo and Lin to create the antenna system as claimed so that a multi-frequency antenna can be mounted in the same substrate and because antenna structures can be changed according to different communication requirements. (Lin Para. 0019)

Regarding claims 3-4, Nagumo in figure 14 discloses an antenna: wherein the antenna is switchless (107/81/82); and
further comprising a ground conductor (ground electrodes 90 and 91) positioned on the bottom surface of the substrate (87/88; see Fig. 12 a-c).

Regarding claim 5, Nagumo in figures 12A-C discloses an antenna further comprising a feed conductor (feed electrode 89/90) positioned on the bottom face of the substrate (88/87) adjacent a portion of a frequency element (82-85).
Nagumo does not explicitly disclose “adjacent a portion of low frequency element” or indicates which element in the high and low frequency element.
However, Nagumo in Para. 0144 teaches that each radiation portion in the substrate antennas can have a plurality of resonance frequencies in different frequency bands. Moreover, since the branched radiation electrodes have effective line lengths, respectively, the resonance frequencies are individually set.
Moreover, Yang in figures 1-4 teaches an antenna further comprising a feed conductor (metal part 21) positioned on the bottom surface face of the substrate (2) adjacent a portion of a low frequency element (first radiation metal part 22).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Nagumo teachings to determine the low frequency element because antenna frequencies can be determined by the electrical length of each radiating electrode. (Para. 0144) In addition, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ three dimensional voids according to Yang (Fig.1-4) in the Nagumo/Lin antenna system because by using a ceramic carrier one of skill can form a highly efficient multi-frequency antenna of miniature surface built-in on a substrate sheet. (See Yang Para. 5 of provided translation)

Regarding claim 6, Nagumo in figures 12 discloses an antenna further comprising a bottom conductor plate (Fixed electrodes 101) positioned at a first side of the substrate (88/87) adjacent at least a portion of a side of the upper-frequency portion 85.
See examiner’s note for rejection of “the upper-frequency portion”

Regarding claim 7, Nagumo in figure 12A discloses an antenna further comprising one or more pads (101 in figure 12A) positioned on the front face of the substrate (88/87).

Regarding claims 8-9, Nagumo in figure 9A discloses an antenna further comprising a first plate positioned on the top face of the substrate 26; and
and a second plate positioned on the top side of the substrate 26. (See elements 33 and electrodes 12)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ the teachings of Nagumo to create the antenna as claimed so when signal power is supplied thereto via the feeding electrode, is excited at the resonance frequency of the fundamental wave and also at the resonance frequencies of the higher-order harmonics such as the double or triple harmonic wave. (Nagumo [125]) 

Regarding claim 10, Nagumo in figure 7A discloses an antenna further comprising a second loop conductor (radiation electrodes 40) positioned on the top surface of the substrate 57 and a third loop conductor (element 62) positioned on the top face of the substrate 57.

Regarding claim 11, as best understood, Nagumo in figure 12A discloses an antenna wherein the low-frequency portion (83) further comprises a low frequency element (see image below) wherein the low frequency element further comprises a low frequency element side positioned adjacent a second end of the substrate opposite the first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap (slit 93a).

[AltContent: textbox (Second connection element)][AltContent: arrow][AltContent: textbox (Second vertical conductor)][AltContent: arrow][AltContent: textbox (Low frequency element )][AltContent: arrow]
    PNG
    media_image1.png
    343
    477
    media_image1.png
    Greyscale


Regarding claim 12, as best understood, Nagumo in figures 4A-14 discloses an antenna comprising a substrate (substrate 26) having a length, a width, and a height comprising a front face, a top face, a rear face and a bottom face (See FIG. 4A and 12A), and having a plurality of three-dimensional voids (See voids in FIG. 4B) on the front face of the substrate 26 and at least one rib disposed (legs 28-30) between two adjacent three-dimensional voids: Moreover, Nagumo in figure 12A discloses an upper-frequency portion (81); and a low-frequency portion (83. See multi-frequency operation described in Para. 0144 and examiner’s note) comprising a low frequency element (see image above) wherein the low frequency element further comprises a low frequency element side positioned adjacent a second end of the substrate opposite the first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap (slit 93a).
Nagumo does not explicitly disclose an upper-frequency portion; and a low-frequency portion. Instead, Nagumo in Para. 0144 teaches that each radiation portion in the substrate antennas can have a plurality of resonance frequencies in different frequency bands. Moreover, since the branched radiation electrodes have effective line lengths, respectively, the resonance frequencies are individually set.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Nagumo teachings to determine the upper- frequency portion comprising a high frequency element; and a low-frequency portion on the substrate antenna because antenna frequencies can be determined by the electrical length of each radiating electrode. 
In addition, in the same field of endeavor, Lin in figures 1-3 teaches a long-term evolution antenna system (See LTE antenna frequency bands, Para. 0022-0024) having an upper-frequency portion (radiating unit 32); and a low-frequency portion (radiating unit 34) comprising a low frequency element wherein the low frequency element further comprises a low frequency element side positioned adjacent a second end of the substrate opposite a first end of the substrate on the rear face opposite the front face of the substrate, a second connection element extending from a second side of the low frequency element, and a second vertical conductor element separated from the second connection element by a rear gap. (See image reproduced below)
[AltContent: oval][AltContent: textbox (Low frequency portion with claimed elements )][AltContent: arrow]
    PNG
    media_image2.png
    518
    384
    media_image2.png
    Greyscale


Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Nagumo and Lin to create the antenna system as claimed so that a multi-frequency antenna can be mounted in the same substrate and because antenna structures can be changed according to different communication requirements. (Lin Para. 0019)
Nagumo and Lin do not disclose the limitation “the plurality of three-dimensional voids being surrounded by the substrate on the top face, the bottom face and the rear face of the substrate”. 
However, in the same field of endeavor, Yang in figures 1-4 teaches a long-term evolution (LTE) antenna system comprising antennas comprising a substrate (carrier 2) having a front face, a top face, a rear face and a bottom face (Fig. 1-4), and having a plurality of three-dimensional voids (see voids in carrier 2) on the front face of the substrate (2) and at least one rib disposed between two adjacent three- dimensional voids, the plurality of three-dimensional voids being surrounded by the substrate on the top face, the bottom face and the rear face of the substrate (see Fig. 1-4)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ three dimensional voids according to Yang (Fig.1-4) in the Nagumo/Lin antenna system because by using a ceramic carrier one of skill can form a highly efficient multi-frequency antenna of miniature surface built-in on a substrate sheet. (See Yang Para. 5 of provided translation)

Regarding claims 13-14, Nagumo in figure 14 discloses an antenna: wherein the antenna is switchless (107/81/82); and
further comprising a ground conductor (ground electrodes 90 and 91) positioned on the bottom surface of the substrate (87/88; see Fig. 12 a-c).

Regarding claim 15, Nagumo in figures 12A-C discloses an antenna further comprising a feed conductor (feed electrode 89/90) positioned on the bottom face of the substrate (88/87) adjacent a portion of a frequency element (82-85).
Nagumo does not explicitly disclose “adjacent a portion of low frequency element” or indicates which element in the high and low frequency element.
However, Nagumo in Para. 0144 teaches that each radiation portion in the substrate antennas can have a plurality of resonance frequencies in different frequency bands. Moreover, since the branched radiation electrodes have effective line lengths, respectively, the resonance frequencies are individually set.
Moreover, Yang in figures 1-4 teaches an antenna further comprising a feed conductor (metal part 21) positioned on the bottom surface face of the substrate (2) adjacent a portion of a low frequency element (first radiation metal part 22).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use Nagumo teachings to determine the low frequency element because antenna frequencies can be determined by the electrical length of each radiating electrode. (Para. 0144) In addition, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ three dimensional voids according to Yang (Fig.1-4) in the Nagumo/Lin antenna system because by using a ceramic carrier one of skill can form a highly efficient multi-frequency antenna of miniature surface built-in on a substrate sheet. (See Yang Para. 5 of provided translation)

Regarding claim 16, Nagumo in figures 12 discloses an antenna further comprising a bottom conductor plate (Fixed electrodes 101) positioned at a first side of the substrate (88/87) adjacent at least a portion of a side of the upper-frequency portion 85.
See examiner’s note for rejection of “the upper-frequency portion”

Regarding claim 17, Nagumo in figure 12A discloses an antenna further comprising one or more pads (101 in figure 12A) positioned on the front face of the substrate (88/87).

Regarding claims 18-19, Nagumo in figure 9A discloses an antenna further comprising a first plate positioned on the top face of the substrate 26; and
and a second plate positioned on the top face of the substrate 26. (See elements 33 and electrodes 12)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ the teachings of Nagumo to create the antenna as claimed so when signal power is supplied thereto via the feeding electrode, is excited at the resonance frequency of the fundamental wave and also at the resonance frequencies of the higher-order harmonics such as the double or triple harmonic wave. (Nagumo [125]) 

Regarding claim 20, Nagumo in figure 7A discloses an antenna further comprising a second loop conductor (radiation electrodes 40) positioned on the top face of the substrate 57 and a third loop conductor (element 62) positioned on the top face of the substrate 57.

Regarding claim 21, Nagumo in figure 4A and 12A discloses the upper-frequency portion (81) comprises a high frequency element (element 85) wherein the high frequency element 85 further comprises a first vertical conductor plate (See Fig. 12A reproduced below) with a first vertical conductor plate side positioned adjacent a first end of the substrate (87) on the rear face opposite the front face of the substrate 87 (see Fig. 12c and 12b for front and back substrate faces), a first connection element and a second conductive element extending from the first vertical conductor plate wherein the first connection element is positioned parallel to the second conductive element (see below). 

[AltContent: textbox (first vertical conductor plate)][AltContent: arrow][AltContent: textbox (first connection element)][AltContent: arrow][AltContent: textbox (Second conductive element)][AltContent: arrow]
    PNG
    media_image1.png
    343
    477
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845